Citation Nr: 1739388	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-26 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1950 to May 1954, with additional service in the Rhode Island Air National Guard from 1955 to 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In an August 2015 decision, the Board denied entitlement to service connection for ischemic heart disease, finding that "[t]he Veteran's diagnosed ischemic heart disease did not have its onset or aggravation during a period of active military service, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA)."  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court), and in an April 2017 Memorandum Decision, the Court vacated and remanded the Veteran's claim.  

In its Memorandum Decision, the Court noted that generally, the presumption of aggravation was not applicable to a claim based on a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010); see also Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).  However, during the pendency of this appeal, the Court issued a decision in Hill v. McDonald clarifying that:

where VA concludes that a claimant has established veteran status as a result of one service-connected disability incurred during a period of ACDUTRA, that claimant - who is now a veteran for the purposes of all other claims based on that same period of ACDUTRA - is then entitled to the presumption of aggravation with respect to a different, preexisting disability shown to have worsened during the same period of ACDUTRA.

28 Vet. App. 243, 252 (2016).

Based on the foregoing case, the Court found that in its August 2015 decision the Board failed to consider whether the Veteran's heart condition was aggravated by his service, instead only finding that the presumption of aggravation under 38 U.S.C.A. § 1153 was not applicable to the Veteran's ACDUTRA and INACDUTRA service.  The Court concluded that a remand was required to determine whether the Veteran's award of service-connection for hearing loss and tinnitus was based, in whole or in part, on acoustic trauma during any of his periods of ACDUTRA, and to discuss the potential applicability of its decision in Hill with regard to the Veteran's claim for service connection for a heart condition.  

The Board notes that in an April 2012 decision, the RO granted service connection for bilateral hearing loss and tinnitus; however, that decision did not indicate whether those disabilities were due to acoustic trauma the Veteran experienced during active duty, ACDUTRA, or INACDUTRA service.  The April 2012 decision was predicated on a May 2011 VA examination and opinion and a February 2012 addendum opinion.  At the May 2011 examination, the examiner provided a positive nexus opinion between the Veteran's hearing loss and tinnitus and his active military service but erroneously listed the Veteran's active service as spanning from 1950 to 1989.  The February 2012 addendum opinion confirmed the previously rendered opinion following a review of service treatment records.  The rating decision as well as the medical opinions of record are ambiguous as to whether the Veteran's hearing loss and tinnitus were caused, at least in part, by any particular period of ACDUTRA service.  Given that the evidence reflects that the Veteran served on the flight line as a flight engineer during his active duty and ACDUTRA service, and affording him the benefit of the doubt, the Board concludes that the award of service connection for hearing loss and tinnitus was based, at least in part, on acoustic trauma sustained during all of the Veteran's periods of ACDUTRA.  Therefore, the presumption of aggravation is applicable with respect to the Veteran's claim for a heart condition for all periods of ACDUTRA.  See Hill, 28 Vet. App. at 252.

A review of the record reflects that the Veteran was afforded a May 2013 VA compensation examination; however, that examination report did not include an opinion on the etiology of the Veteran's diagnosed ischemic heart disease.  Therefore, a remand is required to obtain opinions which consider whether the Veteran's heart condition is related to any period of active duty, ACDUTRA, or INACDUTRA service.

In this regard, there appears to be a discrepancy in the record concerning whether the medical testing and treatment the Veteran received from June 17, 1983, and June 24, 1983, could be considered ACDUTRA service.  

An April 2013 VA Memorandum from a military records specialist concluded that while the Veteran's official military personnel file did not show any military status on the dates of his heart treatment during the aforementioned time period, service medical records clearly demonstrated that he received treatment at Brooks Air Force Base in Texas during that period.  The military records specialist contacted the Rhode Island National Guard and spoke to a Transition Assistance Advisor, who opined that if a service member was provided with treatment by the Department of Defense that the service member would have been on military status orders to receive such treatment and that any discrepancy in the personnel file may have been a clerical error.  Based on that conversation, the military records specialist concluded that during the dates in question the Veteran would have been on active duty orders.  A July 2013 VA Advisory Opinion on the Veteran's military status indicates that VA's Director of Compensation Service concluded the Veteran's June 1983 treatment did not constitute active service, but did not provide a rationale for that conclusion.  The Board finds the April 2013 opinion to be more probative evidence because it was predicated on contact with a representative of the Rhode Island National Guard and included a rationale for the opinion rendered, as opposed to the July 2013 opinion which was merely a conclusory statement devoid of an explanation.  However, the April 2013 opinion does not indicate whether these active duty orders would have been for ACDUTRA or INACDUTRA service.  Therefore, the Board will afford the Veteran the benefit of the doubt and presume that from June 17, 1983, and June 24, 1983, the Veteran's service was characterized as ACDUTRA service, because this is more beneficial to his claim than presuming it was INACDUTRA service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Review the Veteran's personnel records and prepare a list of the Veteran's dates of ACDUTRA and INACDUTRA service.  In preparing this list, the RO must presume that the Veteran was on ACDUTRA from June 17, 1983, through June 24, 1983.

2.  Following completion of step one, obtain an addendum opinion regarding the etiology of the Veteran's heart condition.  The medical professional must be provided with and review the entire claims file, to include a copy of this remand and the list of the dates the Veteran had ACDUTRA and INACDUTRA service.

The medical professional is informed that the Veteran's service treatment records from his active duty service (from May 1950 to May 1954) are unavailable.


	(CONTINUED ON NEXT PAGE)

Following a review of the evidence of record, to include the Veteran's lay statements, the medical professional must provide ALL of the following opinions:

(a) Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's heart condition began in or is etiologically related to his active duty service, which spanned from May 1950 to May 1954.

(b) Whether it is as likely as not (50 percent or better probability) that the Veteran's heart condition was incurred in the line of duty during any period of ACDUTRA service.

(c) Whether it is as likely as not (50 percent or better probability) that the Veteran's heart condition underwent any increase in disability while in the line of duty during any period of ACDUTRA service.  If the medical professional provides a positive response, he or she must indicate whether or not the increase in disability was due to the natural progression of the disease and must provide a reason for that conclusion.

(d) Whether it is as likely as not (50 percent or better probability) that the Veteran's heart condition was incurred in the line of duty due to an injury sustained during any period of INACDUTRA service. The term injury includes an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident

(e) Whether it is as likely as not (50 percent or better probability) that the Veteran's heart condition was aggravated in the line of duty due to an injury sustained during any period of INACDUTRA service.

The medical professional must provide a rationale for all opinions expressed.  If the medical professional is unable to provide any opinion without resorting to speculation, he or she must state so and must indicate what additional evidence, if any, would be necessary to formulate a non-speculative opinion.

3.  In order to avoid an additional remand, the RO must review the examination report to ensure it is compliant with the Board's specific remand instructions and to ensure that the medical professional provides adequate reasoning for all opinions rendered.  If the examination report is deficient in any manner, corrective action must be taken at once.

4.  Then, the Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

